H. Brown, J.,
concurring. I join the majority in denying the request for rehearing by appellant John Bednar and his supporting amici. Appellant was granted the relief he sought by this court’s judgment, and thus has no standing to move for a rehearing. The amici, of course, have no more standing to move for rehearing than they do to file a notice of appeal.
Having said that, I would observe that the law as announced in paragraph one of the syllabus is (in my opinion) dictum. The issue considered in syllabus one was addressed, perhaps mistakenly when viewed in retrospect, because counsel for the Industrial Commission and counsel for the amici sought a ruling on the issue in their briefs and in their oral arguments.
Re snick, J., concurs in the foregoing concurring opinion.